 

Exhibit 10.3

 

EXECUTION COPY

 

First Amendment of

Jacksonville Savings Bank

Two-Year Change in Control Agreement

for Diana Tone

 

This First Amendment (the “First Amendment”) of the Jacksonville Savings Bank
Two-Year Change in Control Agreement for Diana Tone is made and entered into as
of January 17, 2018 (the “Effective Date”), by and between Jacksonville Savings
Bank (the “Bank”), Diana Tone (the “Executive”), and CNB Bank Shares, Inc.
(“CNB”) and CNB Bank & Trust, N.A. (“CNB Bank” and together with the Bank, CNB
and the Executive, the “Parties”).

 

Recitals

 

A.           The Bank is a wholly-owned subsidiary of Jacksonville Bancorp, Inc.
(“Jacksonville”).

 

B.           Jacksonville and CNB have entered into that certain Agreement and
Plan of Merger among CNB Bank Shares, Inc., Jacksonville Bancorp, Inc. and CNB
Acquisition, Inc. dated as of January 17, 2018 (the “Merger Agreement”).

 

C.           The Bank and the Executive previously entered into that certain
Jacksonville Savings Bank Two-Year Change in Control Agreement for Diana Tone
(the “Change in Control Agreement”).

 

D.           Pursuant to Section 8 of the Change in Control Agreement, the
Change in Control Agreement may be amended by written agreement signed by the
Bank and the Executive.

 

E.           In connection with the transactions contemplated by the Merger
Agreement, the Parties desire to continue the Executive’s employment pursuant to
the terms of the Change in Control Agreement as amended by this First Amendment.

 

Agreement

 

In consideration of the foregoing and the mutual promises and covenants of the
Parties set forth in this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby expressly agree as follows:

 

1.           This First Amendment shall be contingent on the closing of the
merger transaction contemplated in the Merger Agreement (the “Merger”). If the
Merger does not occur for any reason, this First Amendment will be null and void
as of the date of the public announcement of the cancellation of the intent to
complete the Merger.

 

2.           The Parties acknowledge that the Merger shall constitute a Change
in Control as defined under Section 2(a) of the Change in Control Agreement.

 

3.           The existing final sentence of Section 1 of the Change in Control
Agreement shall be deleted and replaced with the following new sentences:

 

“Notwithstanding the foregoing, in the event of a ‘Change in Control’ as defined
herein, this Agreement shall automatically renew for a term of 24 months
following the effective date of such Change in Control, and shall then expire
and be of no further force or effect. If Executive’s employment terminates for
any reason following the expiration of this Agreement pursuant to the preceding
sentence, Executive shall not be entitled to any payments or benefits
hereunder.”

 

   

 

  

4.           Section 2(b) of the Change in Control Agreement shall be deleted
and replaced with the following:

 

“(b)        Good Reason. For purposes of this Agreement, “Good Reason” shall
mean a termination by Executive following a Change in Control if, without
Executive’s express written consent, any of the following occurs during the term
of the Agreement:

 

(i)           failure to appoint Executive to the New Position (as defined
below) immediately following the consummation of the Merger or immediately
following the consummation of the merger of the Bank into CNB Bank;

 

(ii)          any reduction in base salary in effect immediately prior to the
Change in Control, or a material reduction in the employee benefits provided to
Executive in effect immediately following the Change in Control, other than an
across-the-board reduction or change that is applicable to all
similarly-situated employees;

 

(iii)         a material change to Executive’s New Position to become one of
lesser responsibility, importance or scope;

 

(iv)         a relocation of Executive’s principal place of employment by more
than 30 miles from its location in effect immediately prior to the Change in
Control;

 

(v)          a liquidation or dissolution of the Company or the Bank other than
liquidations or dissolutions that are caused by reorganizations that do not
affect the status of Executive; or

 

(vi)         any other breach of this Agreement by the Bank.

 

provided, however, that prior to any termination of employment for Good Reason,
Executive must first provide written notice to the Bank (or its successor)
within 60 days following the initial existence of the condition, describing the
existence of such condition, and the Bank shall thereafter have the right to
remedy the condition within 30 days of the date the Bank received the written
notice from Executive, unless the Bank waives the cure period. If the Bank
remedies the condition within such 30-day cure period, then no Good Reason shall
be deemed to exist with respect to such condition. If the Bank does not remedy
the condition within such 30-day cure period, then Executive may deliver a
Notice of Termination (as defined in Section 4 hereof) for Good Reason at any
time within 60 days following the expiration of such cure period, or earlier if
the Bank waived the cure period.

 

 2 

 

  

Notwithstanding the foregoing, the parties agree that following the consummation
of the transactions contemplated by that certain Agreement and Plan of Merger
among CNB Bank Shares, Inc., Jacksonville Bancorp, Inc. and CNB Acquisition,
Inc. dated as of January 17, 2018 (the ‘Merger Agreement’), Executive’s new
title with the surviving organization shall be Chief Financial Officer of the
Bank, and immediately following the consummation of the merger of the Bank with
and into CNB Bank, Chief Financial Officer of CNB Bank and CNB or a
substantially similar, but not lesser, title and Executive’s new duties shall be
commensurate with such new title (the ‘New Position’). Executive acknowledges
and agrees that Executive is voluntarily agreeing to the New Position and
further acknowledges and agrees that the New Position will not give rise to Good
Reason for purposes of this Agreement.”

 

5.           CNB Bank shall assume and agreed to perform the Bank’s obligations
under the Change in Control Agreement immediately following the consummation of
the Merger.

 

6.           For the sole purpose of agreeing to the New Position, CNB Bank
Shares, Inc. will become a party to this Agreement.

 

7.           In all other respects, the Change in Control Agreement shall remain
unchanged and in full force and effect.

 

[Signature page follows.]

 

 3 

 

 

In witness whereof, the Bank, CNB Bank and CNB. have caused this First Amendment
to be executed in their names and on behalf of each, and the Executive
acknowledges understanding and acceptance of, and agrees to, the terms of this
First Amendment, all as of the Effective Date.

 

  Jacksonville Savings Bank         By: /s/ Richard A. Foss

 

  Print Name: Richard A. Foss

 

  Title: President and Chief Executive Officer

 

  Diana Tone       /s/ Diana Tone

 

  CNB Bank & Trust, N.A.         By: /s/ Shawn L. Davis

 

  Print Name: Shawn L. Davis

 

  Title: President and Chief Executive Officer

 

  CNB Bank Shares, Inc.         By: /s/ James T. Ashworth

 

  Print Name: James T. Ashworth

 

  Title: President

 



 4 

